Order entered March 7, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-17-01278-CV

                                   ANTHONY EDES, Appellant

                                                V.

JESUS ARRIAGA, FREDERICO ARRIAGA, MARIA ARRIAGA AND GOVERNMENT
             EMPLOYEES INSURANCE COMPANY, Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-05169

                                            ORDER
       The reporter’s record in this case is overdue. By postcard dated December 28, 2017, we

notified Sheretta L. Martin, Official Court Reporter for the 162nd Judicial District Court, that the

reporter’s record was overdue and directed her to file the reporter’s record within thirty days. To

date, the reporter’s record has not been filed and we have not received any correspondence

regarding the reporter’s record.

       Accordingly, we ORDER Sheretta L. Martin to file, within FIFTEEN DAYS of the date

of this order, either (1) the reporter’s record; (2) written verification that no hearings were

recorded; (3) written verification appellant has not requested the reporter’s record; or (4) written

verification appellant has not paid for or made arrangements to pay for record.          We notify
appellant that if we receive verification the reporter’s record has not been requested, or that

appellant has not paid for or made arrangements to pay for the reporter’s record, we will order

the appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order to:

       Honorable Maricela Moore
       Presiding Judge
       162nd Judicial District Court

       Sheretta L. Martin
       Official Court Reporter
       162nd Judicial District Court

       All parties


                                                    /s/    CAROLYN WRIGHT
                                                           CHIEF JUSTICE